--------------------------------------------------------------------------------


Exhibit 10.16

July 12, 2000

Richard Beyer

Employment Agreement

Dear Rich:

     On behalf of the Board of Directors of Elantec Semiconductor, Inc.
(“Elantec”), I am pleased to offer you the position of President and Chief
Executive Officer of Elantec on the terms set forth below.

     1. Position. You will be employed by Elantec as its President and Chief
Executive Officer effective commencing July 12, 2000 (the ”Commencement Date”)
and continuing thereafter until termination pursuant to Section 6. You will have
overall responsibility for the management of Elantec and will report directly to
its Board of Directors. During your term, you will also be appointed to the
Board of Directors. You will be expected to devote your full working time and
attention to the business of Elantec, and you will not render services to any
other business without the prior approval of the Board of Directors or, directly
or indirectly, engage or participate in any business that is competitive in any
manner with the business of Elantec. You will also be expected to comply with
and be bound by the Company’s operating policies, procedures and practices that
are from time to time in effect during the term of your employment.

     2. Base Salary. Your initial base monthly salary will be $25,000, payable
in accordance with Elantec’s normal payroll practices with such payroll
deductions and withholdings as are required by law. Your base salary will be
reviewed on an annual basis by the Compensation Committee of the Board of
Directors and increased from time to time, in the discretion of the Compensation
Committee, but in any event such compensation shall not be reduced below $25,000
per month during your term of employment.

     3. Bonus. You will be eligible to receive a target bonus of $200,000 in
accordance with Elantec’s Management Bonus Plan. For Elantec’s fourth quarter
2000 you will receive a prorated target bonus. Your Management Bonus will
exclude the impact of any acquisition the Company may pursue.

     4. Stock Options and Restricted Stock.

     (a) On the Commencement Date, the Compensation Committee of the Board of
Directors shall grant you nonqualified stock options to purchase 613,500 shares
of Elantec common stock at an exercise price equal to such common stock closing
price on the Commencement Date. Twenty-five percent of these options will vest
if you are still employed with the Company on the one year anniversary of your
employment Commencement Date. Thereafter for each month of your continuous
service with the Company, you will vest in 1/48 of your total options.

     (b) You will be granted 86,500 shares of restricted common stock on your
first date of employment for a purchase price equal to the par value of the
Elantec common stock of $0.01 per share. These shares of restricted stock will
vest annually over a five year period. Unvested shares will be subject to
repurchase by Elantec at $0.01 per share upon termination of your employment

     5. Other Benefits. You will be eligible for the normal vacation, health
insurance, 401(k), employee stock purchase plan and other benefits offered to
all Elantec senior executives of similar rank and status.

     6. Employment and Termination. Your employment with Elantec will be at-will
and may be terminated by you or by Elantec at any time for any reason as
follows:


--------------------------------------------------------------------------------


     (a) You may terminate your employment upon written notice to the Board of
Directors at any time in your discretion (“Voluntary Termination”);

     (b) Elantec may terminate your employment upon written notice to you at any
time following a determination by the Board of Directors that there is “Cause,”
as defined below, for such termination (“Termination for Cause”);

     (c) Elantec may terminate your employment upon written notice to you at any
time in the sole discretion of the Board of Directors without a determination
that there is Cause for such termination (“Termination without Cause”);

     (d) Your employment will automatically terminate upon your death or upon
your disability as determined by the Board of Directors (“Termination for Death
or Disability”); provided that “disability” shall mean your complete inability
to perform your job responsibilities for a period of 180 consecutive days or 180
days in the aggregate in any 12-month period.

     7. Definitions.

     (a) “Cause” means the commission of an act of theft, embezzlement, fraud,
dishonesty or a breach of fiduciary duty to the Company or a Parent or
Subsidiary of the Company.

     (b) “Corporate Transaction” means (a) a dissolution or liquidation of the
Company, (b) a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company or their relative stock holdings and the Awards granted under this
Plan are assumed, converted or replaced by the successor corporation, which
assumption will be binding on all Participants), (c) a merger in which the
Company is the surviving corporation but after which the stockholders of the
Company immediately prior to such merger (other than any stockholder that
merges, or which owns or controls another corporation that merges, with the
Company in such merger) cease to own their shares or other equity interest in
the Company, (d) the sale of substantially all of the assets of the Company, or
(e) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Internal Revenue Code wherein the stockholders of the
Company give up all of their equity interest in the Company (except for the
acquisition, sale or transfer of all or substantially all of the outstanding
shares of the Company or by the stockholders of the Company).

     8. Separation Benefits. Upon termination of your employment with Elantec
for any reason, you will receive payment for all unpaid salary and vacation
accrued to the date of your termination of employment; and your benefits will be
continued under Elantec’s then existing benefit plans and policies for so long
as provided under the terms of such plans and policies and as required by
applicable law. Under certain circumstances, you will also be entitled to
receive severance benefits as set forth below, but you will not be entitled to
any other compensation, award or damages with respect to your employment or
termination.

     (a) In the event of your Voluntary Termination or Termination for Cause,
you will not be entitled to any cash severance benefits or additional vesting of
shares of restricted stock or options.

     (b) In the event of your Involuntary Termination or Termination without
Cause, you will be (i) entitled to a single lump sum severance payment equal to
12 months of your current annual base salary (less applicable deductions and
withholdings) payable within 30 days after the effective date of your
termination; (ii) entitled to a single lump sum payment equal to your full
target bonus for the year of termination without regard to satisfaction of any
target performance objectives, payable within 30 days following your
termination; (iii) credited with 12 additional months of employment service
after your termination date for purposes of your vesting with respect to the
options granted hereunder; and (iv) credited with one additional year of
employment service after your termination date for purposes of your vesting with
respect to the restricted stock granted hereunder. In the event of your
Involuntary Termination within the 12 months following a Corporate Transaction
where you are not provided a comparable position within the Company, all of your
options and restricted stock granted under this agreement shall become fully and
immediately vested and exercisable.


--------------------------------------------------------------------------------


     (c) No payments due you hereunder shall be subject to mitigation or offset.

     9. Indemnification Agreement. Upon your commencement of employment with
Elantec, Elantec will enter into its standard form of indemnification agreement
for officers and directors, a copy of which is attached to this letter as
Exhibit C, to indemnify you against certain liabilities you may incur as an
officer or director of Elantec.

     10. Confidential Information and Invention Assignment Agreement. Upon your
commencement of employment with Elantec, you will be required to sign its
standard form of Employee Agreement, a copy of which is attached to this letter
as Exhibit D, to protect Elantec’s confidential information and intellectual
property.

     11. Noncompete/Nonsolicitation. During the term of your employment with
Elantec and for one year thereafter, you will not engage in any activity which
is directly competitive with the business of the Company and you will not, on
behalf of yourself or any third party, solicit or attempt to induce any employee
of Elantec to terminate his or her employment with Elantec. The noncompete in
the preceding sentence shall apply 1) in the counties of Santa Clara, San Mateo
and San Francisco counties of California, 2) California, 3) the United States of
America and 4) the world.

     12. Arbitration. The parties agree that any dispute regarding the
interpretation or enforcement of this agreement shall be decided by
confidential, final and binding arbitration conducted by Judicial Arbitration
and Mediation Services (“JAMS”) under the then existing JAMS rules rather than
by litigation in court, trial by jury, administrative proceeding or in any other
forum.

     13. Miscellaneous.

     (a) Authority to Enter into Agreement. Elantec represents that its Chairman
of the Board has due authority to execute and deliver this agreement on behalf
of Elantec.

     (b) Absence of Conflicts. You represent that upon the Commencement Date
your performance of your duties under this agreement will not breach any other
agreement as to which you are a party.

     (c) Attorneys Fees. If a legal action or other proceeding is brought for
enforcement of this agreement because of an alleged dispute, breach, default, or
misrepresentation in connection with any of the provisions of this agreement,
the successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees and costs incurred, both before and after judgment, in addition
to any other relief to which they may be entitled.

     (d) Successors. This agreement is binding on and may be enforced by Elantec
and its successors and assigns and is binding on and may be enforced by you and
your heirs and legal representatives. Any successor to Elantec or substantially
all of its business (whether by purchase, merger, consolidation or otherwise)
will in advance assume in writing and be bound by all of Elantec’s obligations
under this agreement.

     (e) Notices. Notices under this agreement must be in writing and will be
deemed to have been given when personally delivered or two days after mailed by
U.S. registered or certified mail, return receipt requested and postage prepaid.
Mailed notices to you will be addressed to you at the home address which you
have most recently communicated to Elantec in writing. Notices to Elantec will
be addressed to its General Counsel at Elantec’s corporate headquarters.

     (f) Waiver. No provision of this agreement will be modified or waived
except in writing signed by you and an officer of Elantec duly authorized by its
Board of Directors. No waiver by either party of any breach of this agreement by
the other party will be considered a waiver of any other breach of this
agreement.

     (g) Entire Agreement. This agreement, including the attached exhibits,and
such other agreements expressly referred to herein, including the applicable
stock option plan, option agreement and related documents and restricted stock
purchase agreement and related documents represent the entire agreement between
us concerning the subject matter of your employment by Elantec. To the extent of
any conflict between the provision of this agreement and other agreements
referred to in the preceding sentence, the terms of this agreement shall
control.

     (h) Governing Law. This agreement will be governed by the laws of the State
of California without reference to conflict of laws provisions.

     (i) Severability. If any portion of this agreement shall be determined to
be unenforceable, the remaining provisions of this agreement shall remain in
force.

     Rich, we are very pleased to extend this offer of employment to you and
look forward to your joining Elantec as its President and Chief Executive
Officer. Please indicate your acceptance of the terms of this agreement by
signing in the place indicated below.


Very truly yours,   Accepted July 12, 2000:   /s/ James V. Diller   /s/ Richard
M. Beyer

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

James V. Diller   Richard M. Beyer Chairman of the Board of Directors
Elantec Inc.